Citation Nr: 0033245	
Decision Date: 12/20/00    Archive Date: 12/28/00

DOCKET NO.  99-17 836A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to a rating in excess of 10 percent for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The veteran served on active duty from August 1969 to August 
1971.  He had service in the Republic of Vietnam, where his 
awards and decorations included the Combat Infantryman Badge.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a September 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.  


FINDINGS OF FACT

1.  All available evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran's PTSD is manifested primarily by sleep 
disturbance, survivor guilt, mood disturbance, and 
irritability, which cause no more than decreased work 
efficiency and inability to perform occupational tasks during 
periods of significant stress. 


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for PTSD 
have not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1, 4.2, 4.7, 4.130, Diagnostic Code 9411 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks a rating in excess of 10 percent for PTSD.  
Disability evaluations are determined by comparing the 
manifestations of a particular disability with the criteria 
set forth in the diagnostic codes of the Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2000).  
The percentage ratings represent, as far as can practicably 
be determined, the average impairment in earning capacity (in 
civilian occupations) resulting from service-connected 
disability.  38 C.F.R. § 4.1.  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

In accordance with 38 C.F.R. §§ 4.1 and 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the service-
connected disability.  The Board has found nothing in the 
historical record which would lead to the conclusion that the 
current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations which would 
warrant an exposition of remote clinical histories and 
findings pertaining to the disability. 

The RO's December 1998 decision on appeal, which granted 
entitlement to service connection for PTSD (ultimately 
evaluated as 10 percent disabling), was an initial rating 
award.  As held in AB v. Brown, 6 Vet. App. 35, 38 (1993), 
"on a claim for an original or an increased rating, the 
claimant will generally be presumed to be seeking the maximum 
benefit allowed by law and regulation."  When an initial 
rating award is at issue, a practice known as "staged" 
ratings may apply.  That is, at the time of an initial 
rating, separate ratings can be assigned for separate periods 
of time based on the facts found.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  

PTSD is rating in accordance with 38 C.F.R. § 4.130, 
Diagnostic Code 9411.  A 10 percent rating is warranted for 
PTSD when there is occupational and social impairment due to 
mild or transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.  A 30 percent rating is warranted when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  A 50 percent 
rating is warranted when there is occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is warranted for PTSD when there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  A 100 percent disability 
rating is warranted when there are such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.

The evidence (which includes a June 1997 report from the 
veteran's PTSD program coordinator and the report of a VA 
psychiatric examination performed in October 1998) shows that 
the veteran's PTSD is manifested primarily by sleep 
disturbance, survivor guilt, mood disturbance, and 
irritability.  There is no evidence, however, of 
suspiciousness, panic attacks, or mild memory loss, and he is 
alert, well-oriented, and in good contact with reality.  
Moreover, despite the fact that he is incarcerated, he is 
generally functioning well and has a GAF of 70 (GAF is global 
assessment of functioning which under the DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS  32 (4th ed. 1994) 
[DSM-IV] reflects the psychological, social, and occupational 
functioning of those with psychiatric disability on a 
hypothetical continuum of mental health-illness.  The 
nomenclature in DSM IV has been specifically adopted by VA in 
the evaluation of mental disorders.  38 C.F.R. § 4.125, 4.130 
(2000).).  Indeed, there is no evidence that his PTSD has 
impaired his ability to conform to prison regimen and 
authority, and he is looking forward to the possibility of 
parole.  In fact, he has reportedly benefited substantially 
from PTSD group therapy and has not required any medication 
for PTSD.  He acknowledges that given the circumstances, 
there has been no recent effect on his work efficiency; 
however, he suggests that under different circumstances, his 
PTSD would cause at least an occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks.  Not only is that argument speculative in 
nature, it belies the fact that immediately prior to his 
incarceration, he was experiencing his longest period (5 
years) of continuous employment.  Although he reportedly has 
trouble with impulse control and a history of substance abuse 
and criminal behavior, such problems have been attributed to 
a personality disorder rather than PTSD.  

The preponderance of the foregoing evidence shows that the 
manifestations of the veteran's PTSD more nearly approximate 
the criteria for a 10 percent rating under 38 C.F.R. § 4.130, 
Diagnostic Code 9411.  Accordingly, the appeal for an 
increased rating is denied.  In arriving at this decision, 
the Board notes that the level of impairment caused by PTSD 
has been generally consistent since the veteran's initial 
rating award.  Therefore, there is no basis for the 
assignment of staged ratings noted in Fenderson.  The Board 
also finds that all available evidence necessary for an 
equitable disposition of this appeal has been obtained by the 
RO.  Indeed, the veteran has not identified any outstanding 
evidence which could be used to support his appeal.  
Accordingly, there is no further need to assist the veteran 
in developing the facts pertinent to that appeal.  

Finally, the Board has considered the possibility of 
referring this case to the Director of the VA Compensation 
and Pension Service for possible approval of an 
extraschedular rating for the veteran's service-connected 
PTSD; however, the evidence does not show such an exceptional 
or unusual disability picture, with such related factors as 
marked interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2000).  Rather, the record shows that the manifestations of 
that disability are essentially those contemplated by the 
current schedular evaluation.  It must be emphasized that 
disability ratings are not job-specific.  They represent as 
far as can practicably be determined the average impairment 
in earning capacity as a result of diseases or injuries 
encountered incident to military service and their residual 
conditions in civilian occupations.  Generally, the degrees 
of disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations of 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.  Absent evidence to the 
contrary, the Board finds no reason for referral of this case 
to the Director of VA Compensation and Pension Services for a 
rating outside the regular schedular criteria.


ORDER

Entitlement to a rating in excess of 10 percent for PTSD is 
denied.



		
	F. JUDGE FLOWERS
	Veterans Law Judge
	Board of Veterans' Appeals

 

